ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing to register the word “Highland” as a trade-mark for ham, corned beef, and cooked shoulders.
It appearing that Matthews & Co. have registered and long used, as a trade-mark in connection with the sale of canned meats, the representation of a Highlander and the words “Highland Brand,” the decision must be affirmed, for it is obvious that confusion would be likely to result, should registration be accorded appellant’s mark.
Affirmed.